The Bahamas
delegation sincerely congratulates Mr. Harri Holkeri on
his election to the presidency of this Millennium
Assembly and assures him and the members of his
Bureau of its full cooperation and support.
I wish also to commend Mr. Theo-Ben Gurirab of
Namibia, who presided over the fifty-fourth session of
the General Assembly.
The Bahamas delegation also wishes to pay
special tribute to the Co-Chairpersons of the
Millennium Summit, Ms. Tarja Halonen, President of
Finland, and Mr. Sam Nujoma, President of the
Republic of Namibia. Their combined wisdom and
focused leadership contributed in no small part to the
success of the Millennium Summit.
The Bahamas is pleased to welcome Tuvalu as the
newest Member of this Organization. Tuvalu's
membership is a sign of the confidence that the United
Nations continues to enjoy among nations of the world
as the best hope for the realization of the aspirations of
all peoples.
We applaud the Secretary-General's continuing
commitment to the United Nations. This was
particularly demonstrated by his bold proposals for the
reform and revitalization of the Organization, which
culminated in the practical, responsive and visionary
Millennium Summit Declaration. The Declaration was
unanimously adopted by an unprecedented number of
heads of State or Government. In this Millennium
Declaration, world leaders collectively and succinctly
22

outlined the labyrinth of issues on the global agenda
for which solutions are essential in the twenty-first
century. It is now our responsibility to implement it in
good faith. It cannot be business as usual in this United
Nations.
The Millennium Declaration placed globalization
high on the list of issues requiring urgent attention. As
a process offering opportunities for growth and
development, globalization has never been challenged.
It is a grim reality, however, that few have profited, and
some, particularly smaller economies, have become
marginalized and even more vulnerable.
For many of the small island developing States of
the Caribbean, their mainstay industries, particularly
bananas and financial services, have come under
extreme pressure in this rapidly globalizing world.
With respect to financial services, the Bahamas has
always cooperated, and will continue to cooperate, with
international efforts to combat money laundering.
Currently we are amending our legislation and
reinforcing our regulatory regime so as to fully comply
with international best practices.
While the Bahamas will move expeditiously to
correct deficiencies in our financial services industry,
we call upon the Financial Action Task Force on
Money Laundering (FATF) and the other concerned
financial agencies established by developed countries
to immediately adopt open and transparent procedures
to recognize when such deficiencies have been
corrected and to then take the necessary action as a
matter of priority.
Additionally, it has been a source of serious
concern to us in the Bahamas that one group of
countries, the Organization for Economic Cooperation
and Development (OECD), would seek to unilaterally
determine what constitutes “harmful tax competition”
in respect to financial services. We urge those countries
to cooperate in resolving these issues on the basis of
constructive multilateral dialogue, given that the
pressures applied in this and other areas not only
disrupt growth and development, but could well lead to
the reversal of the gains made in the development
process.
The intensity of protests in Seattle and in
Washington, D.C., have mirrored the frustration of
many developing countries in a globalization process
which appears to be biased towards the rich and
powerful and to widen the gap between haves and
have-nots. Yet no country can opt out of globalization.
Nor can we ignore the challenge its potentially
devastating consequences present for peace and
security. The United Nations resolve that globalization
must be fully inclusive and equitable should be
buttressed with effective action to ensure a vibrant
global economic order in which all countries, large and
small, developed and developing, mutually benefit.
The Bahamas is now an observer in the World
Trade Organization (WTO) and will move purposefully
towards full membership. We have chosen to take this
course of action because we intend to participate fully
in the WTO processes. These processes should, and
must, make globalization and trade liberalization
inclusive and equitable instruments for development.
We made this commitment at the highest level at the
Millennium Summit.
There is another commitment in the Millennium
Declaration that is of critical importance to small
island developing States such as the Bahamas and other
members of the Caribbean Community. The
Millennium Declaration reaffirms the United Nations
resolve to address the special needs of the small island
developing States by implementing both the Barbados
Programme of Action and the outcome of the twentysecond special session of the General Assembly on this
plan. It did so in recognition of the vulnerability of
their economies to external shocks and their
susceptibility to climate change, sea level rise and
natural disasters.
I wish to re-emphasize here that the call in the
Barbados plan is for action. In line with the
Millennium Declaration and their own national efforts,
the small island developing States now expect action,
through initiatives such as global disaster management
strategies and a vulnerability index. Such initiatives
must take fully into account the socio-economic
development and survival of small island developing
States. For Caribbean Community (CARICOM) small
States, we also hope to see the development of an
integrated management approach to the Caribbean Sea
advanced.
We would also, in this United Nations, urge our
partners in the developed world not to continue to put
our countries at risk by shipping nuclear and hazardous
wastes through the Caribbean Sea. We reiterate this
appeal in the face of recent evidence that suggests that
23

the highly professed safety measures touted by the
nuclear-power industry are questionable.
In the Millennium Declaration, world leaders
committed themselves to overcoming many seemingly
intractable problems for which effective responses can
only be of a global nature.
The world's drug problem, and the trafficking in
small arms and light weapons, are issues for which the
global community urgently needs results. While these
twin evils are, in our view, closely linked, every
indication is that the trafficking in firearms is taking on
a life of its own. The introduction of firearms into
ordinary, non-drug related criminal activity, and even
domestic conflict, is perhaps the greatest single threat
to peace and stability in the Bahamas today.
Therefore, the Bahamas looks forward to next
year's United Nations Conference on the Illicit Trade in
Small Arms and Light Weapons in All Its Aspects. We
are confident that the commitments made in our
Millennium Declaration will motivate us to grasp this
significant opportunity for concerted action. We
especially urge developed countries in which firearms
are manufactured to take the steps necessary to prevent
illicit arms trafficking.
In the Millennium Declaration, world leaders
committed themselves to the eradication of poverty,
hunger and disease, and to making the right to
development a reality for all. This commitment
compels us to act on several fronts to achieve our
objectives. We must, for example, reach agreement to
ensure the success of the high-level international and
intergovernmental event on financing for development,
to be held in the year 2001.
Our commitment means that we must ensure that
technological advances benefit not just the few, but all
of humankind. We must work more assiduously
towards the elimination of human rights violations,
including violence against women and the trafficking
in women and children. We must ensure equal rights
for men and women, to bring down barriers to
development. For countries such as the Bahamas,
forced to bear the brunt of sustained illegal migration,
the United Nations must collectively address not only
the challenges of migration flows worldwide, but also
the reprehensible practice of alien-smuggling.
Our commitment means that we must achieve a
comprehensive reform of the Security Council.
Addressing the unfolding human tragedy of HIV/
AIDS is also an important front on which the
Millennium Declaration charges us to work. The
pernicious effect of this disease, particularly on the
economically productive sectors of society, has had a
devastating impact on families, communities and
nations globally. However, the major burden that AIDS
presents, particularly for health care systems, has been
most profoundly felt in developing countries, where it
threatens to limit and reverse development efforts.
Adequate resources must be provided to confront HIV/
AIDS, particularly in Africa. In this regard, the
pharmaceutical industry must be encouraged to play its
necessary role.
The Bahamas welcomed the recently convened
conference in Barbados under the auspices of the
World Bank, UNAIDS, the Pan American Health
Organization/World Health Organization (PAHO/
WHO), the United Nations Development Programme
(UNDP), CARICOM and the Canadian International
Development Agency (CIDA), which brought together
high-level Caribbean health, education, economic
development and labour policy-makers. The Bahamas
is committed to doing its part in addressing this serious
problem and has offered to host a regional centre to
assist in combating this HIV/AIDS pandemic.
The agenda set for the United Nations by world
leaders is a formidable one. Forgive me if I restate the
obvious — the Secretary-General cannot carry out the
crucial mandates we ourselves have entrusted to him
unless and until he is assured of adequate and
predictable resources on a timely basis. At the same
time, the quotas on the basis of which the Organization
receives its resources must be assessed in a fair,
transparent and equitable manner. Only in this way will
we be able to give renewed impetus to the vibrant
process of administrative and budgetary reform
currently under way. By so doing, we will also break
the cycle of the Organization's inability to implement
the mandates that we ourselves have collectively set.
Furthermore, we must arrest the process whereby
many issues, including some of critical concern to
developing countries, have been moved out of the
ambit of this universal Organization into narrower,
special interest organizations. These organizations
harmonize and seek the interest of their Member States.
Therefore, the decisions they take can run counter, not
only to the interest of non-Member States, but also to
that of global society as a whole.
24

Allow me to raise one more serious concern - the
safety and security of our international civil service,
the dedicated men and women who are the embodiment
of the United Nations global outreach. In this respect,
we extend our profound condolences to the families of
the staff members who lost their lives as a result of the
recent attack on the United Nations office in West
Timor. We also join other delegations in condemning
this attack and in urging the Government of Indonesia
to spare no effort in bringing those responsible to
justice. We also extend condolences to the family of
the United Nations refugee worker killed in an attack
in Guinea. In situations such as these, we must show
that we can meet the concerns of our peoples and our
world.
Through the historic Millennium Declaration,
heads of State and Government reaffirmed their faith in
the United Nations and its Charter as indispensable
foundations for a more peaceful, prosperous and just
world. They also emphasized that the United Nations is
the pre-eminent global organization and has a central
role in setting and acting upon the global agenda.
Heads of State and Government equally provided us
with a concise, focused and realistic blueprint for
action by the United Nations in the twenty-first
century. They have charged the Secretary-General to
keep a score-card, the results of which will determine
whether we have been true and honourable custodians
of the United Nations Charter. It is imperative for us to
demonstrate individually, and through our collective
efforts, that we can leave for succeeding generations
the kind of world envisioned in our Charter.














